Citation Nr: 1520446	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-30 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 9 to April 25, 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Portland, Oregon RO in September 2008 (which denied service connection for residuals of a head injury) and April 2011 (which denied service connection for PTSD).  In March 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  A traumatic brain injury, claimed as residual of head trauma, is not shown at any time.

2.  The Veteran did not engage in combat with the enemy.

3.  The Veteran's contentions as to suffering a personal assault and/or military sexual trauma (MST) in service are not credible.

4.  The Veteran does not have a diagnosis of PTSD based on a corroborated stressor event in service. 



CONCLUSIONS OF LAW

1.  Service connection for TBI is denied.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2008 and August 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  Notably, during the March 2015 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of a nexus between his claimed disabilities and his service); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claims.

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in March 2010, April 2010, and January 2011.  As will be discussed in greater detail below, the Board finds the examination reports (cumulatively) to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.    


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

TBI

The Veteran contends that he was beaten by his drill sergeant in boot camp, treated in sick call, and then discharged from service shortly thereafter.  He stated that he has not sought care for a head injury.

The Veteran's STRs reflect that on April 7, 1977, he complained that his head hurt and he could not hear; he reported that his drill sergeant hit him over the head with a two-by-four.  There were no outward signs of trauma.  Cranial nerves were intact.  The left ear was slightly red; the assessment was early otitis media of the left ear.  There are no further records of treatment for a head injury.

On March 2010 VA general medical examination, the Veteran reported that his head injury in service was caused by the drill sergeant repeatedly beating his head against a two-by-four in an open wall; he stated that he did not recall how many times he was struck, and he did not recall for sure when he went to sick call.  He reported that he sought treatment because of some swelling of the back of his head, and he could not get his helmet on.  The examiner noted that the STR entry revealed no evidence of head injury.  The Veteran reported no history of stroke or seizure.  He stated he was knocked unconscious in 1982 when he was hit from behind.  On physical examination, the head was normocephalic with no skin lesions or deformities.  The examiner concluded he had "definite concerns regarding the veracity of this Veteran's answers to questions" and noted "[c]ertainly his story regarding his head injury did not coincide at all with the service treatment record and I very much doubt that he has had a serious TBI."  A neurological examination performed by the same examiner revealed no evidence of any neurological sequelae.

On April 2010 VA TBI examination, the Veteran was noted to have served one month and 17 days and was discharged before completing basic training, with a reenlistment code of RE-3 (not eligible for reenlistment).  He reported that a sergeant in boot camp called him to his office about a statement the Veteran had made, grabbed him by the neck, and beat the back of his head against the wall.  He reported that the back of his head was so swollen that he could not get his helmet on, and he went to a doctor the next day.  He reported having headaches afterward.  The examiner found the Veteran's story to be plausible but undocumented; there is no documentary medical evidence of signs of significant brain injury or neurological damage found on active duty.  The examiner noted there are no records in the claims file to explain why the Veteran was discharged as a trainee or why he was assigned a reenlistment code that made him ineligible for reenlistment.  

Following a thorough mental status examination and neuropsychological testing, the diagnoses included malingering, cannabis dependence reported to be in remission, and personality disorder not otherwise specified (antisocial features).  The examiner opined that the results of the neuropsychological examination did not support the conclusion that the Veteran suffers from cognitive impairment due to a traumatic brain injury; the evidence suggested the Veteran was malingering.  The examiner considered an alternative diagnosis of conversion disorder but it was not as well supported as a diagnosis of malingering.  The examiner noted the Veteran's account that his honorable discharge was offered to him so that he would not press charges against the sergeant; however, the documentary evidence of the incident in the claims file is very minimal.  The examiner opined that there is no suggestion in the claims file that the Veteran sustained a brain injury which impaired his functioning and led to his discharge for medical reasons.  The examiner noted that after discharge, the Veteran was able to sustain competitive employment as a custom cabinet finisher for 19 years; he was unemployed during periods of four felony incarcerations and had been out of work for five years due to bowel problems.

On August 2012 VA treatment, the Veteran reported headaches, primarily tension type; increased headache frequency was noted to be likely related to medication rebound.  All other available post-service treatment records are silent for a diagnosis of, or treatment for, any potential symptoms of TBI or residuals of a head trauma incurred in service.

At the March 2015 hearing, the Veteran testified that the drill sergeant grabbed him by the neck and held him up with his feet off the ground, banging his head against a two-by-four.  He testified that he lost consciousness and, when he regained consciousness, he was bent over the desk with his pants down, being sexually assaulted by the drill sergeant.  He testified that he wanted to bring charges against the drill sergeant, but instead a lieutenant colonel gave him a full honorable discharge and a plane ticket home.  He testified that he had night terrors and intrusive thoughts.  He read into the record a statement from his older sister, who stated that after service the Veteran had difficulties with anger and depression; she stated that a few months after coming home from service, the Veteran had confided in her that he had been assaulted by a drill sergeant, who knocked him unconscious and sexually assaulted him.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., TBI or residuals of a head trauma.  See 38 U.S.C.A. § 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any TBI.  Significantly, the Veteran has never identified a physician who gave a confirmed diagnosis of TBI or residuals of a head trauma, or who provides ongoing treatment.  Accordingly, there is no valid claim of service connection for TBI.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for TBI.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If, however, as here, a PTSD claim is based on an alleged personal or sexual assault in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See also M21-1 IV.ii.1.D.17.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The Veteran contends that he has PTSD due to personal assault in the military.  He contends that he was physically and sexually assaulted by a drill sergeant.

The Veteran's STRs are silent for any psychiatric complaints, findings, treatment, or diagnosis.  As noted above, a record from April 7, 1977 notes his complaint that his head hurt and he could not hear, after his drill sergeant hit him over the head with a two-by-four; there are no further records of treatment for this alleged assault.

On November 2007 VA treatment, psychiatric findings included appropriate judgment and insight, intact memory, and appropriate mood and affect.  On January 2008 VA treatment, the Veteran reported severe depression with suicidal ideation.  On September 2009 VA treatment, his mental health disorders were noted to include PTSD due to assault in the military, depression, and anxiety disorder.  On December 2009 VA treatment, the Veteran endorsed PTSD type symptoms and appeared to have had a long history of substance abuse and antisocial behavior; the assessments included PTSD, cannabis abuse, and personality disorder.  Additional VA treatment records reflect a history of substance abuse, homelessness, and imprisonment.

The March 2010 VA general medical examiner noted the Veteran's behavior seemed somewhat guarded, and the examiner was not convinced of the truth of some of his answers to the questions asked.  The Veteran's comprehension and coherence of response seemed normal but there was some emotional reaction with signs of tension; as to whether these would significantly affect social or occupational functioning, the examiner was unsure.  The diagnoses included PTSD by history.  The examiner had concerns regarding the veracity of the Veteran's answers to questions; certainly his story regarding his head injury did not coincide at all with the service treatment record, and the examiner very much doubted that the Veteran had had a serious traumatic brain injury.  The examiner also doubted the severity of any PTSD, as the Veteran was not on any medication specific to it.  The general medical examiner referred the reader to the upcoming psychiatric examination for further comment.

On April 2010 VA TBI examination included a neuropsychological test battery lasting 5 hours and an additional two hour neuropsychological examination.  The Veteran reported stress, frustration, and anxiety.  He reported that he used to seek treatment for nightmares and he took trazodone.  He was noted to have served one month and 17 days and was discharged before completing basic training, with a reenlistment code of RE-3 (not eligible for reenlistment).  He reported that a sergeant in boot camp called him to his office about a statement the Veteran had made, grabbed him by the neck, and beat the back of his head against the wall.  He reported that the back of his head was so swollen that he could not get his helmet on, and he went to a doctor the next day.  He reported having headaches afterward.  The examiner found the Veteran's story to be plausible but undocumented; there is no documentary medical evidence of signs of significant brain injury or neurological damage found on active duty.  The examiner noted there are no records in the claims file to explain why the Veteran was discharged as a trainee or why he was assigned a reenlistment code that made him ineligible for reenlistment.  Following a mental status examination and neuropsychological testing, the diagnoses included malingering, cannabis dependence reported to be in remission, and personality disorder not otherwise specified (antisocial features).  The examiner considered an alternative diagnosis of conversion disorder but it was not as well supported as a diagnosis of malingering.  

On January 2011 VA examination, the Veteran was noted to have served for one month and 17 days in the Army and received an honorable discharge before completing basic training; he received a reenlistment code of RE-3 (not eligible for reenlistment).  He reported that he was assaulted by his drill sergeant who grabbed him by the throat and held him up against a two-by-four stud, with his feet not touching the floor; when the sergeant let him go, he crumpled to the floor.  He reported that he went right to the doctor but did not remember what he was told.  He reported that he wanted to file charges for assault but instead, the lieutenant colonel gave him an honorable discharge within two days.  The examiner noted that the report was consistent with what the Veteran said on April 2010 examination but it is unsupported by documentary evidence.  The examiner opined that a central issue is whether the alleged assault actually occurred, as the medical examination at the time did not describe any evidence of physical trauma, and the evidence does not support that the event actually occurred.  Following a mental status examination, the diagnoses included malingering, cannabis dependence reported to be in remission, and personality disorder not otherwise specified (antisocial features).  The examiner opined that the evidence and the examination do not support a diagnosis of PTSD.  The examiner found the Veteran to be an unreliable historian, and he was vague and evasive in answering questions regarding his substance abuse, criminal history, and marital history.  The examiner noted there were no witnesses to the alleged assault in service, and medical examination shortly afterward failed to document any signs of trauma.  The examiner opined that the Veteran's emotional distress can be accounted for by the consequences of his personality disorder and cannabis dependence; he would qualify for a diagnosis of antisocial personality disorder if a conduct disorder in childhood could be documented, but that would depend on the Veteran being a reliable historian.  The examiner noted the Veteran to be vague and incomplete in describing his childhood and adolescence.

At the March 2015 hearing, the Veteran testified that the drill sergeant grabbed him by the neck and held him up with his feet off the ground, banging his head against a two-by-four.  He testified that he lost consciousness and, when he regained consciousness, he was bent over the desk with his pants down, being sexually assaulted by the drill sergeant.  He testified that he wanted to bring charges against the drill sergeant, but instead a lieutenant colonel gave him a full honorable discharge and a plane ticket home.  He testified that he had night terrors and intrusive thoughts.  He read into the record a statement from his older sister, who stated that after service the Veteran had difficulties with anger and depression; she stated that a few months after coming home from service, the Veteran had confided in her that he had been assaulted by a drill sergeant, who knocked him unconscious and sexually assaulted him.

As an initial matter, the Board notes that the evidence does not show, nor does the Veteran contend, that he has a PTSD stressor related to combat or fear of hostile military or terrorist activity.  Instead, he asserts that his alleged stressor is related to personal assault, to include military sexual trauma (MST).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board concludes that the evidence does not support a finding that the Veteran has PTSD that had its onset in service.  The Board finds that the Veteran's reported personal trauma, including the alleged MST, is not credible.  The Veteran's description of the alleged assault changed each time he reported it (regarding the cause of his claimed head injury, whether or not he lost consciousness at the time, when he went to sick call, and finally the new addition of a sexual assault).  In addition, his statements are contradicted by his STRs.  That an alleged traumatic event such as a personal/sexual assault in service had a profound effect on the Veteran, as claimed, is also belied by the fact that he was given an honorable discharge with no Medical Board findings or similar notations in the record to reflect any alleged impact.  As noted by the VA examiners, the contemporaneous STRs indicated there was no evidence of the reported head injury upon which, in part, his claim is based.  

As noted by the March 2010 VA examiner, the Veteran's story regarding his claimed head injury did not coincide at all with the service treatment record, which reflected no outward signs of trauma.  On January 2011 VA examination, the examiner opined that a central issue is whether the alleged assault actually occurred, as the medical examination at the time did not describe any evidence of physical trauma, and the evidence does not support that the event actually occurred.  Further, the April 2010 examiner diagnosed the Veteran with malingering.

In addition, there is no evidence such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; or statements from roommates, fellow service members, or clergy.  The Board notes that the statement from the Veteran's sister, which he read into the record at the March 2015 hearing, was written at his behest more than 35 years after the alleged incident and there is no contemporaneous evidence to support this statement which is found lacking in credibility.  It is in the self-interest of the Veteran's sister to assist her brother.  

The Veteran's stressor accounts are self-serving, in part shown patently false, and are not credible.  Consequently, what is presented to the Board is a service connection for PTSD claim by a veteran who did not serve in combat, and who has not presented (or identified for VA to obtain) any credible supporting evidence corroborating a stressor event in service.  

The weight of the evidence is therefore against a finding of PTSD based on an in-service personal assault stressor.  In reaching this conclusion, the Board emphasizes that verification of an in-service stressor by service personnel records is not required and a mental health professional's opinion may be considered in determining whether the occurrence of a stressor is corroborated under  38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  However, as in Menegassi, the Board has weighed all of the evidence, including the Veteran's statements and the post service opinions of mental health professionals, and concluded that the weight of the evidence is against a finding of PTSD based on an in service stressor.

Regarding the Veteran's own opinion that he has PTSD that is due to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fe. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  The Veteran does not cite to supporting medical opinion or medical literature, and his statements relating any current psychiatric diagnosis to an event or events in service cannot be found dispositive.  The preponderance of the evidence is against the Veteran's claim of service connection for PTSD, and the appeal in this matter must be denied.


ORDER

Service connection for TBI is denied.

Service connection for a psychiatric disability, including PTSD, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


